Exhibit 10.1.2

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT, dated as of April 1, 2009, is made
by and among Enterprise Bancorp, Inc., a Massachusetts corporation with a
principal office at 222 Merrimack Street, Lowell, Massachusetts 01852
(“Company”)  and its wholly owned subsidiary, Enterprise Bank and Trust Company,
a Massachusetts trust company with its main office at 222 Merrimack Street,
Lowell, Massachusetts  01852 (“Bank”) (Bank and Company being collectively
referred to herein as  “Employer”), and Richard W. Main, who resides at 1
Overlook Drive, Chelmsford, Massachusetts  01824 (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the parties previously entered into an Amended and Restated Employment
Agreement dated as of January 1, 2004, as amended;

 

WHEREAS, on December 19, 2008, the parties further amended and restated the
Employment Agreement (“Employment Agreement”), whose provisions were effective
as of April 1, 2008 (“Effective Date”);

 

WHEREAS, the Employment Agreement contains certain scrivener’s errors and the
parties mutually agree to correct the errors and clarify and confirm the intent
of the parties with respect to such matters;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, and intending to be legally bound
hereby, it is hereby agreed that effective as of the Effective Date, the
Employment Agreement is amended as follows:

 


A. SECTION 4.7 - TERMINATION DUE TO RETIREMENT.  BY STRIKING AND REMOVING
SUBSECTION 4.7 (D) IN ITS ENTIRETY AND REPLACING SAID SUBSECTION 4.7(D) WITH THE
FOLLOWING:


 


 (D)          TO CONTINUE, TOGETHER WITH HIS SPOUSE AND ELIGIBLE DEPENDENTS,
PARTICIPATION IN THE WELFARE BENEFITS DESCRIBED IN SECTION 3.4 (COLLECTIVELY,
THE “CONTINUING BENEFIT PLANS”) FOR THE ONE-YEAR PERIOD COMMENCING ON THE
RETIREMENT EFFECTIVE DATE; PROVIDED, HOWEVER, THAT THE PARTICIPATION BY
EXECUTIVE (AND, TO THE EXTENT APPLICABLE, EXECUTIVE’S SPOUSE AND DEPENDENTS) IN
ANY CONTINUING BENEFIT PLAN SHALL CEASE ON THE DATE, IF ANY, ON WHICH EXECUTIVE
BECOMES ELIGIBLE FOR COMPARABLE BENEFITS UNDER A SIMILAR PLAN, POLICY  OR
PROGRAM OF A SUBSEQUENT EMPLOYER; AND PROVIDED, FURTHER, THAT EXECUTIVE’S
PARTICIPATION IN THE CONTINUING BENEFIT PLANS WILL BE ON THE SAME TERMS AND
CONDITIONS (E.G., AT THE SAME LEVEL AND

 

GALLAGHER & CAVANAUGH, LLP, 100 FOOT OF JOHN STREET, LOWELL, MASSACHUSETTS 01852

 

--------------------------------------------------------------------------------


 


OUT-OF-POCKET COST) IN EFFECT ON THE RETIREMENT EFFECTIVE DATE. TO THE EXTENT
ANY SUCH BENEFITS CANNOT BE PROVIDED UNDER THE TERMS OF THE APPLICABLE PLAN,
POLICY OR PROGRAM, EMPLOYER SHALL PROVIDE (OR SHALL CAUSE TO BE PROVIDED) A
COMPARABLE BENEFIT UNDER ANOTHER PLAN.


 


B. SECTION 4.8 - HIGHEST ANNUAL COMPENSATION. BY STRIKING AND REMOVING
SECTION 4.8 IN ITS ENTIRETY AND REPLACING SAID SECTION 4.8 WITH THE FOLLOWING:


 


4.8          HIGHEST ANNUAL COMPENSATION.  “HIGHEST ANNUAL COMPENSATION” MEANS,
AS DETERMINED AS OF THE DATE OF TERMINATION OF EXECUTIVE’S TERM OF EMPLOYMENT
UNDER THE APPLICABLE TERMINATION PROVISION SET FORTH ABOVE, THE SUM OF (A) THE
HIGHEST PER ANNUM RATE OF BASE SALARY PAID BY EMPLOYER TO EXECUTIVE AT ANY TIME
DURING THE TERM OF EMPLOYMENT PRIOR TO SUCH DATE OF TERMINATION, AND (B) THE
HIGHEST ANNUAL CASH PERFORMANCE BONUS OR OTHER ANNUAL CASH INCENTIVE
COMPENSATION PAID BY EMPLOYER TO EXECUTIVE, INCLUDING ALL SUCH CASH AMOUNTS PAID
TO EXECUTIVE INDIVIDUALLY AND AS PART OF AN EMPLOYEE OR EXECUTIVE COMPENSATION
GROUP (OR WHICH WOULD HAVE BEEN PAID BUT FOR AN ELECTION BY EXECUTIVE TO DEFER
PAYMENT TO A LATER PERIOD), WITH RESPECT TO ANY SINGLE FISCAL YEAR OF EMPLOYER
DURING THE PERIOD COMMENCING JANUARY 1, 2004 AND ENDING ON SUCH DATE OF
TERMINATION.


 

Except as set forth in this First Amendment to Employment Agreement, the parties
ratify and confirm all of the provisions of the Employment Agreement dated
December 19, 2008 and all provisions thereof shall continue in full force and
effect.

 

[continued on next page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this First Amendment to Employment Agreement has been duly
executed by the undersigned as of the day and year first above written.

 

 

ATTEST:

 

ENTERPRISE BANCORP, INC.

 

 

 

 

 

 

/s/ Philip S. Nyman

 

By

/s/ James F. Conway, III

 

 

James F. Conway, III

 

 

Director, Chairman of Compensation Committee

 

 

 

 

 

 

ATTEST:

 

ENTERPRISE BANK AND TRUST COMPANY

 

 

 

 

 

 

/s/ Philip S. Nyman

 

By

/s/ James F. Conway, III

 

 

James F. Conway, III

 

 

Director, Chairman of Compensation Committee

 

 

 

 

 

 

WITNESS:

 

EXECUTIVE

 

 

 

 

 

 

/s/ Diane McDonald

 

/s/ Richard W. Main

 

 

Richard W. Main

 

3

--------------------------------------------------------------------------------

 